Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 1 of 33




                EXHIBIT 12
        Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 2 of 33




                                                           U.S. Department of Justice

                                                           Bureau of Alcohol, Tobacco,
                                                           Firearms and Explosives

                                                           Seattle Field Division


                                                           www.atf.gov
                                                          May 3rd,2016

                                                                            2130.3
                                                                            CDB
 MEMORANDUM TO: Special Agent in Charge
                Seattle Field Division                                        1.1




           THROTJG11: Assistant Special Agent in Charge
                      Seattle Field Division

               FROM: CherylaBishop
                     Seattle Group IV

             SUBJECT: Complaint of Workplace Harassment and Character Defamation


 As outlined in ATF02130.3, this is submitted to report my concerns regarding a pattern of
 workplace harassment, intimidation and personal character defamation by ATF Supervisor Brad
 Devlin.

 BACKGROUND
 lrl 2009,I was assigned to Seattle Group V (Gang Group)in the Seattle Field Division. GS
 Devlin was the Supervisor of the group. At that time,I was the only minority person of color
  assigned and working in the group. During this time,GS Devlin sent emails to the Group V
  mailbox containing leferentes that made fun of ethnic minority groups,predominately African
  Americans - to include PresidentEarack °barna (see attached email examples). As the only
 ethnic minority in the group,I believe GS Devlin was attempting to harass and intimidate me and
 create a hostile work environment to induce me to leave the group. This is my belief because
 prior to being assigned to Group V -I was told by Supervisory Special Agent Doug Krogh
(retired) that GS Devlin did not want me in Group V and did not particularly care for people of
color. NOTE*Ibelieve an investigative retrievalofentails during the referenced time period
I was assigned to Seattle Group V,as well as timeframes immediately preceding my transfer .
 to the group and thenfollowing my transfer out, would reveal additional correspondence and
communications by GS Devlin relevant to my claim ofdisparaging commentary toward ethnic
 minorities and intentional actions ofharassment.




                                                 093
       Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 3 of 33




On December 11th, 2009,and while assigned to Seattle Group V under GS Devlin', an incident
occurred during which I perceived GS Devlin. presented a physical threat ofviolence against rne.
Iimmediately verbally reported the incident to GS Devlin's Supervisor — ASAC Robert
Levingston (retired) and followed up with a written email(see attached email to ASAC
Levingston dated 12/13/09). The following week ASAC Levingston verbally told me that he
had spoken to GS Devlin about the incident. However, ASAC Levingston did not elaborate and
gave no further details regarding his conversation with GS Devlin, Soon after this incident,SAC
Kelvin Crenshaw (retired)requested I transfer out of Group V and assume duties as the PIO for
the Seattle Division. Within a short time frame, GS Devlin received a previously requested and
desired PCS to become a RAC in the Portland, Oregon field office. To my knowledge, the
reported incidents of threatened physical violence,intimidation and harassment that occurred in
2009 were never reported or forwarded by ASAC Levingston to IAD or OPRSO.

In February, 2011 — a retirement function and gathering was held for ASAC Levingston in
Seattle. At this eventI observed RAC Devlin roll up the sleeve ofhis shirt and display a large
Nazi swastika tattooed on his shoulder. I was standing a few feet away as RAC Devlin displayed
the tattoo to Supervisor Michael Graham (formerly RAC in Anchorage Alaska)and a white
female(I recall as being either Jodi Doane or Christie Goldsmith)from the Portland Field Office.
As RAC Devlin was displaying the tattoo he looked over at me,made eye contact, turned back to
the others said something,laughed and then rolled down his sleeve.

The next day I spoke with former ASAC Charlie Smith and SAC Kelvin Crenshaw (retired)
about RAC Devlin's display of the swastika tattoo. I told the ASAC and SAC that it was
upsetting seeing a symbol of hate displayed like that by an ATP agent and thatIfound it not only
offensive and disturbing but that it seemed highly inappropriate it was displayed in such a
manner and place. ASAC Smith and SAC Crenshaw said they agreed and that ASAC Smith
would speak with Devlin about it. ASAC Smith later told me that he had spoken with Devlin
about the tattoo and that Devlin told him he got it for undercover work and that the undercover
branch would,not pay to have it removed. ASAC Smith further stated he(Smith)later contacted
the undercover branch who advised the ASAC that their policy is that if a tattoo was obtained by
an agent in furtherance of undercover work then they(undercover branch) would pay to have the
tattoo removed. ASAC Smith said he advised RAC Devlin that the undercover branch would
pay to have the tattoo removed. I have no knowledge ifRAC Devlin still has the tattoo or if
there were any further discussions about it.

RECENT INCIDENT
On April 21',2016,I was told by RAC Colleen Domenech(Portland Field Office) that RAC
Devlin(now of the Eugene Field Office) had heard I was interested and/or applying for the
upcoming RAC vacancy ha Eugene and that RAC Devlin had been telling people I was
Unqualified to be a supervisor and that in Devlin's opinion I would be a"train wreck"for the
Eugene Office. RAC Domenech further told me that RAC Devlin had been making disparaging
comments about me and my qualifications to people both inside and outside ofthe agency.

On. this same date,I seat an email to RAC Devlin asking him about the allegation that he had
been making disparaging comments. RAC Devlin responded in. an email that he did not know
what I was tallang about and that he had been asked by an,AUSA about me and had told the




                                                094
      Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 4 of 33




 AUSA I"lacked street experience". RAC Devlin further replied that•I may not agree but that
 was his opinion and he did not care whatI thought. Ireplied to RAC Devlin that he did not
 know anything about me and that I had been working complex street investigations and T-111%
(including the first multi-defendant T-UI RICO initiated in Washington State) well before he was
 hired by the agency(see attached emails).

In summation; this is respectfully summited to summarize what Ibelieve has been a long
standing pattern of workplace harassment and character defamation perpetrated against me by
Supervisor Brad Devlin. I believe the workplace harassment and attacks by Supervisor Devlin
have been detrimental and damaging to me both professionally and personally. By submitting
this information I hope that an investigation will be conducted into the totality and historical
pattern of Supervisor Devlin's behavior and actions in accordance with ATF02130.3 arid
applicable Bureau policies,standards of professional conduct, behavior and Federal laws.



                                          Cheryl Bishop




                                                 095
                                                                      shop, Cheryl D.
                                                                    From:               Devlin, Bradford L
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 5 of 33




                                                                    Sent                Thursday, November 05,2009 11:43 AM
                                                                    To:                 Seattle V
                                                                    Subject             FW:
                                                                    Attachments         imagejpeg950jpg
                                                                    Funny...
                                                                                                                              a
         Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 6 of 33
•'
.
• !•••
"11''
            Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 7 of 33




                  t: enrfr
•-   ....                                                  "...71.
                         *.!
                                                       •             :;; "   .•   •
                                                                    Frion Baldwin, Maine [mailto:Alaina,BaldwinOseterus.com]
                                                                    Se :Tuesday, December 27, 2011 8:01 AM
                                                                    To: Doane,Jodi R„;'Debbie Cole'
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 8 of 33




                                                                    Subject FW: Merry Christmas from the Johnson's!
                                                                    This e-mall message is for the sole use of the intended recipient(s). It may contain confidential information,legally privileged information or other
                                                                    information subject to legal restrictions.if you are not the intended recipient,please do not read,copy, us;or disclose this message. Please notify the
                                                                    sender by replying to this message, and then delete or destroy all copies of this message in all media. Also, this email message is not an offer or
                                                                    acceptance and it is not intended to be all or part of an agreement
                                                                                                                                              2
                                                                                        ......   ••••
                                                                                                                                                                                            •
                                                                    Bishop, Cheryl D.
                                                                    From:                   Devlin, Bradford L
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 9 of 33




                                                                    Sent                                                 - 0 AM
                                                                                            Wednesday, October 14,2009 103
                                                                    To:                     Seattle V
                                                                    Subject                 FW:Two Quotes to Ponder:
                                                                                                •••••a....*••••••*
                                                                                                •
                                                                    Two Quotes to Ponder:
                                                                    "Life's tough...-.It's even tougher if you're stupid.°
                                                                    — John Wayne
                                                                    "My friends, we live in the greatest nation in the.history of the world. I hope you'll join with me as we try to
                                                                    change it."
                                                                      Barack Obama
                                                                     Unfortunately, now we are beginning to understand what the second quote means...
                                                                    ...and what the first quote says about us.
                                                                     Bishop, Cheryl D.
                                                                     From:                        Devlin, Bradford L
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 10 of 33




                                                                     Sent:                        Monday, August 31, 2009 9:45 AM
                                                                     To:                          Seattle V
                                                                     Subject                      FW: Morality Test
                                                                     Tough decision...
                                                                     Subject Fwd: Morality Test
                                                                            BE HONEST
                                                                            TEST OF MORALITY
                                                                             The One(1) Question Test
                                                                            Please scroll clown slowly and give due consideration to each
                                                                                                                                    1
                                                                                                                                    '
                                                                                                                                        r'   r rfl
                                                                     line.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 11 of 33




                                                                     THE SITUATION:
                                                                     You are in Florida, Miami to be specific. There is chaos all
                                                                     around you caused by a hunicane with severe flooding. This is a
                                                                     flood of biblical proportions. You are• photojournalist working
                                                                     for a major newspaper, and you're caught in the middle of this
                                                                     epic disaster. The situation is nearly hopeless.
                                                                     You're trying to shoot career-making photos. There are houses
                                                                     and people swirling around you, some disappearing under the
                                                                     water. Nature is unleashing all of its destructive fury.
                                                                     THE TEST:
                                                                                                 2
                                                                                                                      .r     -'   '".   'El •
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 12 of 33




                                                                     Suddenly you see a man and a woman in the water. They are
                                                                     fighting for their lives, trying not to be taken down with the
                                                                     debris. You move closer. Somehow they look familiar. You
                                                                     suddenly realize who they are. Ifs Barack °barna and Nancy
                                                                     Pelosi! At the same time you notice that the raging waters are
                                                                     about to take them under forever. You have two options: You
                                                                     can save their lives or you can shoot a dramatic Pulitzer Prize
                                                                      winning photo, documenting the deaths of two of the world's
                                                                      most powerful people.
                                                                     THE.QUESTION:
                                                                     Here's the question, and please give an honest answer...
                                                                                                   3
                                                                                                                                 r.    7 II
                                                                                                                                      11           .
                                                                     Would you select high contrast color film, or would you go with
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 13 of 33




                                                                     the classic simplicity of black and white?
                                                                                                  4
                                                                                                                      -   ••qr-riti   • • -113 r
                                                                     From: Devlin, Bradford L.
                                                                     Sent: Thursday, December 10, 2009 9:00 AM
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 14 of 33




                                                                     To: Seattle V
                                                                     Cc: Bishop, Cheryl D.; Stewart; Michael B.
                                                                     Subject: Chatter
                                                                                                                                                                                    personnel, vehicle assignments,and other
                                                                     Recently, I've heard chatter and rumblings concerning myself and other members ofthe Gang Group regarding
                                                                                                                                                                                         not productive and is often offensive, and
                                                                     personal matters. This chatter has progressed to outlying offices and must come to a stop. Chatter ofthis nature is
                                                                     often nottrue.
                                                                                                                                                                                          any differences. if your problem is not
                                                                     tf any of you have questions or concerns regarding another employee, please go to that employee first to reconcile
                                                                     resolved,feel free to come by and discuss the matter with me.
                                                                     Thank You.
                                                                     Brad
                                                                                                                                                     2
                                                                            -.1- .1   •••••••'   '                                                                                                     •! .1-1191I-11-'1!"            .
                                                                                                                                                                                                                             ill It 1":   •
                                                                         .4
                                                                                                                                                                                                                 1R
                                                                     Bishop, Cheryl D.
                                                                                                    Bishop, Cheryl D.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 15 of 33




                                                                     From:
                                                                     Sent                           Sunday, December 13,2009 3:43 PM
                                                                     To:                            Levingston, Robert M.
                                                                     Cc:                            Devlin, Bradford L.
                                                                     Subject                        Office incident
                                                                     To: ASAC RobertLevingston
                                                                     From: Cheryl D.Bishop
                                                                     RE:Office Incident
                                                                                                                                                      office incident involving Seattle Group V Supervisor Brad Devlin
                                                                     On December 11,2009, at approximately 1:15PM,Iverbally advised you of an
                                                                     and myself. The following is submitted to docnrnrnt the details of that incident:
                                                                                                                                                       office to inquire about the below attached email. Iasked GS Devlin
                                                                     On December 11,2009,at approximately 1:00PM,Icontacted GS Devlin in his
                                                                                                                                                     Devlin replied in an angry tone; "It's none of your business". I asked
                                                                     ifwe could talk about the email and what he might have been referencing. GS
                                                                                                                                                             GS Devlin stated he had copied me on the email"as a
                                                                     GS Devlin why he had copied me on the email as a recipient ifit didn't concern rue.
                                                                                                                                                            to talk to him since his email had indicated he was open to
                                                                     courtesy". I told GS Devlin thatI didn't understand what that meant and had come
                                                                                                                                                        I didn't understand why it was none of my business if he included
                                                                     discussion. GS Devlin again stated "it's not your business". I again replied that
                                                                                                                                                          kept my voice even and again asked OS Devlin what be was
                                                                     me in the email. GS Devlin then abruptly stated "get the hell out of my officer I
                                                                                                                                                     y stood up and walked aggressively around his desk and quickly
                                                                     talking about and why wouldn't he discuss the email. GS Devlin then suddenl
                                                                                                                                                           stopped inchesfrom my face and starred at me. It is my beliefthat
                                                                      toward me. I did not move and remained standing in front ofhis desk. GS Devlin
                                                                                                                                                            to intimidate me by demonstrating an aggressive posture. In a
                                                                     it was either GS Devlin's intention to engage in a physical confrontation or attempt
                                                                                                                                                            turned away from me and sat back down in his chair. I again
                                                                      neutral voice I told GS Devlin thatI was simply asking a question. GS Devlin then
                                                                                                                                                            reference to "chatter". GS Devlin then threw up his arms and
                                                                      told OS Devlin thatI was only asking because I did not understand his email or his
                                                                                                                                                                  GS Devlin again stated "it's none of your business". Ithen
                                                                      said;"what do you wantfrom me Cheryl?r Ireplied that1 wanted to discuss the emaiL
                                                                      left GS Devlin's office without further interaction.
                                                                     Cheryl D.Bishop
                                                                     Public Information Officer
                                                                     ATP Seattle Field Division
                                                                     O#206-389-5859
                                                                     C#206-255-5981
                                                                                                                                                                                              '               1• ittr •        .ZT
                                                                     Bishop, Cheryl D.
                                                                                                       Bishop, Cheryl D.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 16 of 33




                                                                     Prom:
                                                                     Sent                              Thursday, April 21, 2016 1:59 PM
                                                                     To:                               Devlin, Bradford L
                                                                     Subject                           Re: Disparaging Remarks?
                                                                                                                                                                                       ex street investigations Including thefirst
                                                                                                                               agency when I was working undercover and running compl
                                                                     You know nothing about me- you were not even with this                                                            You don't know me. And i don't want you
                                                                                                                               in Washington that originated from the murder of an EFL
                                                                     multi dependent ATETtIl RICO gang investigation initiated
                                                                                                                              al personal disparaging commentary to yourself.
                                                                     to. What I'm requesting isthat you keep the unprofession
                                                                     Sent from my iPhone
                                                                                                                                              tf.gov> wrote:
                                                                     > On Apr 21,2016, at 1:01 PM,Devlin, Bradford L. <Bradford.Devlin@a
                                                                                                                                                                                                 ence as an ATE agent by the AUSA's
                                                                                                                                   this is very interesting. I have been asked about your experi
                                                                     > Although I have no Idea what you are talking about, I think                                                                       aged you to anyone. I did tell
                                                                                                                                          RAC. We do have an unfortunate history but I have not dispar
                                                                     here in Eugene because they heard you were going to be the next                                                            care. It is true that yourwork abilities
                                                                                                                                     I gave them my opinion.You probably disagree but I don't
                                                                     one AUSA that I thought you had very little street experience.                                                                    will see that you are a genuine,
                                                                                                                                     enforcement are our mostimportant commodity. I hope others
                                                                     and character do speak for themselves; our reputations in law
                                                                     hardworking and competent agent.
                                                                     > Brad
                                                                     >              Message--
                                                                     > From: Bishop, Cheryl D.
                                                                     > Sent: Thursday, April 21,2016 12:24 PM
                                                                     > To: Devlin, Bradford L <Bradford.Devlingatf.gov>
                                                                     > Subject Disparaging Remarks?
                                                                     > Brad -
                                                                     >                                                                                                                                  It has come to my attention that
                                                                                                                                      understand the importance of going directly to the source. But
                                                                     > I've never been fond of rumor mills - and am old enough to                                                                               .
                                                                                                                                           my qualifications if t were to put in for the RAC position in Eugene
                                                                     you've reportedly been making disparaging remarks about me and
                                                                                                                                                                                                                     s and character will
                                                                                                                                           othersforthemselves and that who I am as a person, my work abilitie
                                                                     > I tend to stand by the belief that people should form opinions of                                                                       for themselves.
                                                                                                                                            place to try and convince others ofthat- they should judge you
                                                                     speak for itself. I might think you're a jerk - but It would not be my
                                                                                                                                                        1
                                                                                                                                                                                                           •              -T                .?1-"tt •
                                                                                                                                                                                         that I lack the professional qualifications and
                                                                     > If is true tha, you've been engaged in making disparaging commentary about me - and comments to the effect
                                                                                                                                                                                 goal to somehow taint the image of me to other agents,
                                                                     would be a "train wreck"for the Eugene office - then I'd appreciate it If you would stop. And If it is your
                                                                                                                                                                                ives - then your actions do nothing but a dis-service to -
                                                                     especially the cadre of new young impressionable agents coming in,as well as other agency representat
                                                                     not only me both personally and professionally - butthe image of our agency as well.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 17 of 33




                                                                                                                                                                                              - or express your opinion on my abilities -
                                                                     > Despite the negative history between us- If you feel you have something you'd like to talk about or say to me directly
                                                                                                                                                                                  - my cell is always on.
                                                                     or lack of in your view or why you feel i should not be the RAC In Eugene (or anywhere else for that matter)
                                                                     > If the information I've received is incorrect - then I'd appreciate knowing that as well.
                                                                     > Sent from my!Phone
                                                                                                                                                         2;
                                                                                                                                                                                                                                       ,• ••••
                                                                                                                                                                                                       • • .1";•11-1•1"1"1-.1* 1-•-• mil         •
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 18 of 33




               XHIBIT
                7c
                                                                     •
                                                                         Bishop, Che 1 D.
                                                                         From:                               Nunez, Celinez
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 19 of 33




                                                                     Sent                                    Wednesday,June 15,2016 2:51 PM
                                                                         To:                                 Bishop, Cheryl D.
                                                                         Subject:                            PW:TOY - K9 Clarification
                                                                         FYI
                                                                         ---Original Message—
                                                                         From: Nunez, Celinez
                                                                         Sent: Wednesday,June 15,2016 2:52 PM
                                                                         To: Dawson,Doug R.(Douglas.Dawson@atf.gov) <Douglas.Dawson@atf.gov>
                                                                         Subject: FW:TOY- K9 Clarification
                                                                         Doug,
                                                                         I spoke with SACK Cheryl Bishop regarding the latest development on HQ's decision not to allow K9 Allegra to go on a one year TDY and remain in service. She
                                                                          has brought up some very good questions that 1 think deserve some answers and clarification (please referto the below email for those questions). As you know
                                                                         I'm a big advocate for both SACH Bishop and K9 Allegra because ofthe amazing hard work they do every day for the SFD and our CGIC partners. 1 cannot lie, I'm
                                                                         disappointed that K9 Allegra will be made to retire IfSACK Bishop decides to continue with her TOY. I personally have made arraignments with the Seattle PD to
                                                                         ensure that their K9 cover our CGIC task force operations during SACK Bishop absence. I did not thinkthis would be an issue, especially when she was told from
                                                                         the inception of this TOY proposal thatshe could keep K9 Allegra in service. I get that we have to look atthe bigger picture and perception, but in light of this
                                                                          being the 11th hour of this news,l think we owe it to SACH Bishop to make some concessions to this new rule.
                                                                         In the past, we were looking at putting two K9s in SFD because ofthe large geographic area we cover and the success of our CGIC program. With the recent
                                                                         creation ofthe CGIC in Tacoma, Washington, I think we can easilyjustify adding an additional K9to this division. My question to you is, if we send an agent
                                                                         through the March K9 class can we recertify, or send SACH Bishop through as well when she gets back from her TDY?
                                                                         SACK Bishop needs to make a decision here soon considering she has tenants slate to rent her house. Can we get an answer to these questions as soon as
                                                                         possible?
                                                                         Thank you,
                                                                         Celinez Nunez
                                                                         Assistant Special Agent in Charge
                                                                                                                                                         1
                                                                                                                                                                                                      •         .11-1111-1,*11 -It           .
                                                                     _   6eattle Field Division
                                                                         Mobile:202-341-6674
                                                                         Office: 206-204-3208
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 20 of 33




                                                                         —Original Message—
                                                                         From: Cheryl Bishop (mailto:bishopchery125@gmail.comj
                                                                         Sent: Wednesday,June 15,2016 2:01 PM
                                                                         To: Nunez, Celinez<Celinez.Nunez@attgov>
                                                                         Subject: TDY -10 Clarification
                                                                         Celinez-
                                                                         As follow-up to our conversation:
                                                                                                                                                                                            - I made travel plans with HQ and formal
                                                                         Based on initial approval ofthe TOY with OST and guidance that 1(9 Allegra would be permitted to remain in service
                                                                         arrangements to rent out my house.
                                                                                                                                                                                        in lieu of today's sudden developments and new
                                                                         The official TOY MOU (July 10th, 2016 -July 7th, 2017) has been signed and lodging in DC has been secured.
                                                                                                                                                                                      with the TOY- can you please provide answers to the
                                                                         advisory that KS Allegra will not be permitted to remain in service and must be retired if I were to proceed
                                                                         following questions:
                                                                                                                                                                                       Allegra be reinstated via recertification testing by
                                                                         1. As you advised - after the TOY and upon my return to SFD I would resume my duties as an EDC handler. Can
                                                                                                                                                                                           canine - passing a recertification and
                                                                         NW upon my return? Allegra is 41/2 years old, our proven body of work illustrates she is an exceptional detection
                                                                         explosives odor test would not be an issue.
                                                                                                                                                                                            ofthis vehicle be permitted.
                                                                         2.My travel plans called for driving the K9 GOV from Seattle to DC with a small u-haul trailer. Will continued use
                                                                         Thank you,
                                                                         Cheryl
                                                                                                                                                         2
                                                                                                                                                                                                                               113- r    P-11
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 21 of 33




         EXHIBIT
           7d
  Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 22 of 33


       :pflpp.yop speAlc:t
 0...00p
 etter position to make ,a
d eisioit)

                Sun, Jun 19, 10:54 AM


Hi Cheryl,. I know you're
still .trying to make your
decision on what do with
yppr TPY „lost.to giye
you herads up, according
to Doug, if we get a       •
second Dog will.be.,for
Portland, which makes
 ensp.since we.are
starting.. the CG1C there..
If we get the a March
Class the only spot you
wilt be looking at upon
                                                                     I   4,4:;I.• -4,1   -4 VAL    w:. . ..1
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 23 of 33




                                                                              Hi Cheryl, I know you're
                                                                              still trying to make your
                                                                              decision on what do with
                                                                              your TIDY. Just to give
                                                                              you heads up, according
                                                                              to Doug,if we get a
                                                                              second Dog it will be for
                                                                              Portland, which makes
                                                                              sense since we are
                                                                              starting the CGIC there.
                                                                               If we get.the a March
                                                                               class the only spot you
                                                                               will be looking at upon
                                                                               your return will be
                                                                               Portland
                                                                               I want to give you
                                                                               everything that might
                                                                               play out in order for you
                                                                               to make an informed
                                                                               riar•Acir,n
                                                                                             ill
  Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 24 of 33
                Wed, Jun 29, 12:12 PM

Are you around?

I m in Main Justice this
'
week. About to take a
break from the class.
Wanted to talk to you
regarding your status of
yout TDY?




Yes
                                                                         • •Ala....•                          •   • ••• • •••••••••$.6.•••••••••• .t 44•4•4•••••••I•
                                                                       break from the class.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 25 of 33




                                                                       Wanted to talk to you
                                                                       regarding your status of
                                                                       your TDY?
                                                                       Yes
                                                                                                  Delivered
                                                                     : l will et him know
                                                                             Jil
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 26 of 33




          EXHIBIT
            7




                               117
                                                                     110
                                                                     Bishop, Cheryl D.
                                                                     From:                             Bishop, Cheryl D.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 27 of 33




                                                                     Sent                              Saturday,July 09,2016 12:50 PM
                                                                     To:                               Brandon,Thomas E.
                                                                     Subject:                          Can We Do Better?
                                                                     Dear Deputy Director Brandon,
                                                                     I hope you will forgive my writing to you directly— but I felt overwhelming compelled to do so. Like many of us, I find myself struggling in recent days with
                                                                     emotions;anger,sadness,frustration. I weep for current tragic events and the state oftensions as our Country and communities grapple with issues ofrace
                                                                     relations and bias. You recently attended training on "implicit" bias and how itcan affect decisions. But I am writing to ask - what about"explicit" bias? What
                                                                     impact does it haVe? How do we make decisions in ATF when addressing bias - and perhaps mostImportant —what is the impact and perception ofthose
                                                                     decisions? I'd like to give you the following - and "If' you can imagine that you are the employee —I'd like to simply ask for your feedback on how "you" might
                                                                     feel:
                                                                           •   A white supervisor sends derogatory emails that make fun of blacks and other ethnic minorities. The black employee turns to management with their
                                                                               concerns. The supervisor receives no disciplinary action.
                                                                           • The white supervisor threatens the black employee with physical violence —the employee again turns to management. The employee is removed from
                                                                             the group, reassigned to an undesired position and the supervisor is given a payed move to an office of preference.
                                                                           • The white supervisor displays a Nazi Swastika tattoo and laughs at the black employee who sees it. The employee once again turns to management to
                                                                             -express dismay and disgust. The supervisor tells his boss the tattoo Is for undercover--the matter Is dropped.
                                                                           *   The white supervisor makesfalse defaming statements aboutthe black employee to other enforcement agencies and US Attorney's Office. The
                                                                               employee again turns to management. The employee is told the supervisor wasspoken to but no further action is taken.
                                                                     At this point—if you were the employee how would you feel? Would you perceive your organization takes bias seriously? What does the response, decisions
                                                                     and actions of your leadership convey?
                                                                     You learn the supervisor is going to work in internal affairs for subsequent promotion. You learn managementis supportive of it. How would you perceive
                                                                     that?
                                                                                                                                                                                                       2    '111-1111-1,
                                                                       ...-...:.. - ;•                                                                                                                              . I
                                                                     You decide to send a written summary detailing the pattern of bias harassment. I-.id you waitfor an agency response. Two months go by — no one of r rally
                                                                     acknowledges the complaint although you know it was received. No on offers assurances it will be investigated. What would you think? Would you feel the
                                                                     agency cares?
                                                                     After you send your summary—you find out there are suddenly conditions and stipulations added to a previously approved temporary detail and
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 28 of 33




                                                                     promotion. You are excited aboutthe opportunity--you are hardworking and consistently receive outstanding performance ratings—you feel this might be a
                                                                     significant opportunityfor career advancement. Butamongst several new conditions is a requirement that upon your return, If you wish to have the option of
                                                                     continuing in your previous duties, you must relocate to an office close to the supervisor you complained about. Would you feel supported? Or feel punished?
                                                                     You are told there are concerns about the "optics" of your detail. But no one expresses concern aboutthe "optics" ofthe long pattern of harassment and
                                                                     bias. No one expresses concern about the optics of a supervisor sending racially derogatory emails without consequence —or the optics of a supervisor
                                                                     threatening an employee with physical violence only to be ultimately rewarded. How aboutthe optics of a supervisor,a representative of agency leadership —
                                                                     who displays a tattooed symbol of racial hate? How should you, or any employee for that matter,feel knowing they work alongside someone with that beneath
                                                                     their badge? Beneath the same badge you proudly carry - beneath the same agency uniform you proudly wear?
                                                                     I started my inquiry with asking how you would feel. I know how I do. I'm saddened and angered by our Country's currentstate and grappling's with race
                                                                     relations...but I'm just as frustrated and angry with our own agency. The President has said as a Nation we can do better. The Attorney General has said we can
                                                                     do better. I only pray the same might also hold true for ATF.
                                                                     Thank you for taking the time to read this.
                                                                                                                                                                                                    • 1-"T!'•D1-11-11q-1!   ittr.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 29 of 33




          EXHIBIT
             7f
                                                                      Bishop, Cheryl D.
                                                                      from:                             McCrary, Daryl R.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 30 of 33




                                                                      Sent                              Friday, July 15, 2016 8:57 AM
                                                                      To:                               Bishop,Cheryl D.
                                                                      Subject                           Re: Clarification
                                                                      SA Bishop,
                                                                      Thank you for the additional information. In a mtg now, but I will follow up.
                                                                      Daryl R. McCrary
                                                                      DAD OPRSO
                                                                     (202)548-7004 Desk
                                                                     (202)384-4861 Cell
                                                                     > On Jul 15, 2016, at 10:59 AM,Bishop, Cheryl D. <Cheryl.Bishop@attgov> wrote:
                                                                     > DAD McCrary -
                                                                     >
                                                                     > Thank you for speaking with me the other day. Just to recap in regards to the TDY:
                                                                     > Just before 1 was scheduled to leave for DC I was told that if I proceeded with the detail I would have to; immediatel y retire my KS, repeat K9 school,sign a new
                                                                     5 year K9 commitment and then move to Portland. The requirements were surprising and came after I filed the complaint
                                                                                                                                                                                                    regarding RAC Devlin. The MDU with
                                                                     OST had already been signed and I had been told that maintaining the K9 during the TDY was approved by HQ and not an issue.
                                                                     > I very much wanted the TDY- but was told I had to make an immediate decision - before I could confer with AD Beasley - so I withdrew because of
                                                                                                                                                                                                                      the sudden
                                                                     consequences.
                                                                     > 1 wanted to clarify hoping to eliminate any confusion.
                                                                     > Thank you again
                                                                                                                                                                                                     ''",le-^11-14-111-11' "II-113   ,•1"P,1-'11 '
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 31 of 33




         EXHIBIT
           7g
1                                                                     Bisho
                                                                      From;

                                                                                 Che    D.
                                                                                                       Beasley, Roger L



                                                                                                                                                                                                                                         4,e
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 32 of 33




                                                                      Sent:                            Monday,July 18,2016 12:21 PM
                                                                      To.                              Bishop, Cheryl D.
                                                                      Subject:                         RE:TM OST
                                                                      Cheryl — I'm notsure how I missed this other than 'I've been out"for the last couple of weeks on personal/business travel. My apologies!
                                                                      I am sorry to hear that this isn't going to work out. I was looking forward to meeting you AND your partner. I understand the impactthatthis decision would
                                                                      have had on you and her so I completely respect your decision. I'm sorry it has come to this. I think you would have been a valuable part ofthe OST team just as
                                                                      you currently are to the FO team.
                                                                     If there is anything I can ever do to help, please don't hesitate to ask. I also look forward to meeting you in person next time I come to Seattle or you come to
                                                                     HQ.
                                                                     From; Bishop, Cheryl D.
                                                                     Sent:Thursday,June 30,2016 12:51 PM
                                                                     To: Beasley, Roger L <Roger.Beasley@atf.gov>
                                                                     Cc: Frande, Francis H. <Francis.Frande@attgov>; Dawson, Doug R. <Douglas.Dawson@atf.gov>; Nunez, Celinez <Celinez.Nunez@atf.gov>
                                                                     Subject♦ TOY - OST
                                                                     Dear AD Beasley,
                                                                     ! want to sincerely thank you for the tremendous opportunity of a TOY with OST. Regrettably, the unanticipated added stipulations impacting the TOY
                                                                     necessitated I reevaluate the potential best path forward in my continued efforts for career advancement. I believe deeply that my broad experience with ATF
                                                                     and in the private sector with Amazon.com would have been an excelientfit for assisting you and OST in furthering ATF's mission. However, in order to
                                                                     promote upward (G51.5) an agent must complete two years as a permanent G514 first line supervisor. I am currently 52 years of age and have not yet met this
                                                                     requirement. It is my goal to promote upward while continuing to offer as much value as possible to the agency before I retire. With the limited time left
                                                                     before I am mandatory— I believe my best chance for any measurable upward advancement with ATF is to again pursue a group supervisor position, complete
                                                                     the required two years —then seek potential available opportunities in HQ.
                                                                     I want to apologize for arty inconvenience this may have caused. I know your staff spent time on logistics while you and Acting DAD Frande both spent valuable
                                                                     time speaking with me and vetting me for the position. I am grateful to A-DD Turk for his support in initiating the outreach —and to you for offering me the
                                                                                                                                                     1
                                                                                                                                                                                                      -               T- "II        —tt-tt-c •
                                                                                                                                                                                                                                        t's
                                                                     opportunity. I was inspired during our conversations by not only what you conveyed as your vision, expectations and goals—but also by your genuinepassion
                                                                     and sincere desire to improve communication and services— especially for agents and those in the field. If there is ever anything t can do to assist you I am at
                                                                     your service - please do not hesitate to ask.
Case 2:18-cv-00599-TSZ Document 65-11 Filed 10/07/19 Page 33 of 33




                                                                     Please convey my appreciation to AD Gleysteen and A-DD Turk for their support and patience as I sorted through my decision. Thank you again for your time
                                                                     and the Initial proposed opportunity.
                                                                     Respectfully,
                                                                     :Cheryl
                                                                                                                                                     2
                                                                                                                                                                                                     • •"1,-11-11-110-11-   --   •
